DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
2.	Claims 1-20 are currently pending and have been fully considered.

Terminal Disclaimer
3.	The terminal disclaimer filed on 10/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Applications 15/952493 and 15/952450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are now in condition for allowance because the prior art of record does not teach or suggest the stacked battery configuration claimed by Applicant.
	The prior art of record does not appear to teach or suggest the claimed stack battery that includes a solid electrolyte layer comprising an inorganic solid electrolyte material as a solid electrolyte material; and a surface-side cell and a center-side cell satisfying at least one of the following conditions: i) a material for the cathode current collector in the surface-side cell is different from a material for the cathode current collector in the center-side cell; and ii) a material for the anode current collector in the surface-side cell is different from the material for the anode current collector in the center-side cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724